Roberts, J.
The bond for the writ of error is defective, in not identifying the case in which it is given, and is otherwise informal in its condition. It does not show the number of the ease, the amount of the judgment, the term of the court, or the county in which the judgment was rendered, or anything else which would identify the case, except the names of the parties to the judgment. This is not sufficient; and as a bond of some sort is now required in cases of writs of error as well as appeals, the. writ of error in this case must be dismissed. ,
Writ of error dismissed.